UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 16-7054


JOTHAM SIMMONS,

                     Plaintiff - Appellant,

              v.

JEREMIAH BEAM; H. ERIC COHOON; THE CITY OF MYRTLE BEACH,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, District Judge. (4:15-cv-03401-RBH)


Submitted: March 28, 2017                                          Decided: April 17, 2017


Before TRAXLER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jotham Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jotham Simmons, a federal inmate, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his complaint

brought pursuant to 42 U.S.C. § 1983 (2012) and Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388, 394-95 (1971). * We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Simmons v. Beam, No. 4:15-cv-03401-RBH (D.S.C. July 28, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *  We have jurisdiction over the appeal because Simmons cannot cure by mere
amendment the defect identified in his complaint. See Goode v. Cent. Va. Legal Aid Soc’y,
Inc., 807 F.3d 619, 623-24 (4th Cir. 2015) (discussing Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993)).

                                            2